
	

113 HR 5218 IH: Everson Walls and Ron Springs Gift for Life Act of 2014
U.S. House of Representatives
2014-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5218
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2014
			Mr. Clay introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to establish a National Organ and Tissue Donor Registry
			 Resource Center, to authorize grants for State organ and tissue donor
			 registries, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Everson Walls and Ron Springs Gift for Life Act of 2014.
		2.National Organ and Tissue Donor Registry Resource CenterPart H of title III of the Public Health Service Act (42 U.S.C. 273 et seq.) is amended by
			 inserting after section 371A the following:
			
				371B.National Organ and Tissue Donor Registry Resource Center
					(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services
			 Administration, shall establish a National Organ and Tissue Donor Registry
			 Resource Center (referred to in this section as the Center).
					(b)DutiesThe Center shall—
						(1)advance the development, expansion, and evaluation of State organ and tissue donor registries;
						(2)facilitate timely access to and exchange of accurate donor information between State registries 7
			 days each week on a 24-hour basis;
						(3)ensure that State organ and tissue donor registries funded through section 371C are in compliance
			 with the requirements described in such section, including the operating
			 standards described in section 371C(d);
						(4)provide technical assistance to States for the establishment and operation of State organ and
			 tissue registries; and
						(5)maintain a registry information clearinghouse, including by maintaining a Web site, to collect,
			 synthesize, and disseminate best practices information about organ and
			 tissue donor registries.
						(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal
			 years 2015 through 2019..
		3.Grants for State organ and tissue donor registriesPart H of title III of the Public Health Service Act (42 U.S.C. 273 et seq.) is amended by
			 inserting after section 371B, as inserted by section 2, the following:
			
				371C.Grants for State organ and tissue donor registries
					(a)Program authorizedThe Secretary shall award grants or cooperative agreements to eligible entities to support the
			 development, enhancement, expansion, and evaluation of State organ and
			 tissue donor registries.
					(b)DefinitionIn this section, the term eligible entity means a State agency or a State contracted entity.
					(c)Use of fundsAs a condition on the receipt of a grant or cooperative agreement under this section, an eligible
			 entity shall agree to use the grant or cooperative agreement—
						(1)to develop, expand, or maintain a State organ and tissue donor registry; and
						(2)to establish benchmarks for improvement in organ and tissue donation in the State.
						(d)Operating standardsAs a condition on the receipt of a grant or cooperative agreement under this section for a State
			 organ and tissue donor registry, an eligible entity shall agree to
			 maintain the registry in accordance with the following:
						(1)The registry must allow a donor or any other person authorized by the donor to include in the
			 registry a statement or symbol that the donor has made, amended, or
			 revoked an anatomical gift.
						(2)The registry must be accessible to any qualified organ procurement organization described in
			 section 371(b) to allow the organization to obtain relevant information on
			 the registry to determine, at or near the death of the donor or a
			 prospective donor, whether the donor or prospective donor has made,
			 amended, or revoked an anatomical gift.
						(3)The registry must be accessible as described in paragraphs (1) and (2) 7 days each week on a
			 24-hour basis.
						(4)The registry must ensure that personally identifiable information on the registry about a donor or
			 prospective donor may not be used or disclosed without the express consent
			 of the donor or prospective donor for any purpose other than to determine,
			 at or near the death of the donor or prospective donor, whether the donor
			 or prospective donor has made, amended, or revoked an anatomical gift.
						(e)ApplicationTo seek a grant or cooperative agreement under this section, an entity shall submit an application
			 to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may reasonably require.
					(f)ReportAs a condition on the receipt of a grant or cooperative agreement under this section, not later
			 than 180 days after receipt of the grant or cooperative agreement, and
			 every 180 days thereafter (through the date of completion of the
			 activities funded through the grant or cooperative agreement), an eligible
			 entity shall prepare and submit a report to the Secretary that—
						(1)describes the manner in which such entity has used amounts received through the grant or
			 cooperative agreement; and
						(2)assesses initiatives that may be replicated in other States.
						(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal
			 years 2015 through 2019..
		4.Limitation on liabilityPart H of title III of the Public Health Service Act (42 U.S.C. 273 et seq.) is amended by
			 inserting after section 371C, as inserted by section 3, the following:
			
				371D.Limitation on liabilityNo person may be held civilly liable by reason of having harvested or taken an individual’s organs
			 or tissues without having obtained valid consent for the harvesting or
			 taking, if—
					(1)such person has verified that, at the time of the harvesting or taking, the individual is
			 registered as a donor with a State organ and tissue donor registry; and
					(2)the harvesting or taking is within the scope of the consent given by such individual for purposes
			 of such registration..
		5.Study on feasibility of establishing a living donor databaseSection 371A of the Public Health Service Act (42 U.S.C. 273a) is amended—
			(1)by striking The Secretary may establish and inserting (a) In general.—The Secretary may establish; and
			(2)by adding at the end the following:
				
					(b)StudyNot later than 1 year after the date of the enactment of the Everson Walls and Ron Springs Gift for
			 Life Act of 2014, the Comptroller General of the United States shall—
						(1)complete a study to determine the feasibility of establishing a living donor database for the
			 purpose of tracking the short- and long-term health effects for such
			 donors associated with living organ donation; and
						(2)submit a report to the Congress on the results of such study..
			
